Motion Granted; Order filed July 12, 2022




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-21-00728-CV
                               ____________

                    CHARLES A. WATSON, Appellant

                                    V.

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                          Appellees

                                    and

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                         Appellants

                                    V.

                    CHARLES A. WATSON, Appellee


                  On Appeal from the 270th District Court
                          Harris County, Texas
                   Trial Court Cause No. 2015-28746-C

                                 ORDER

     Charles A. Watson (Watson) filed a notice of appeal on December 14, 2021
from two orders rendering summary judgment in favor of Lance Bremer and
Alvarez, Stauffer, Bremer, PLLC (Attorneys). On December 15, 2021, Attorneys
filed a notice of appeal from an order denying their motion for a no-evidence
summary judgment signed September 10, 2021.

      On June 14, 2022, Watson filed an unopposed motion to withdraw his
appeal. The motion to withdraw Watson’s appeal is GRANTED. Accordingly, we
order the appeal filed by Watson DISMISSED.

      The appeal filed by Attorneys is interlocutory and not reviewable on appeal.
Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 625 (Tex. 1996) (“The general
rule is that a denial of a summary judgment is not reviewable on appeal.”); City of
Houston v. Aster, L.P., 403 S.W.3d 354, 359 n.2 (Tex. App.—Houston [1st Dist.]
2013, pet. denied) (“The denial of a partial motion for summary judgment is not a
final judgment and is not reviewable on interlocutory appeal.”); See Tex. Civ. Prac.
Rem. Code § 51.014(a). Accordingly, Attorneys’ appeal is subject to being
dismissed without further notice on the court’s own motion for want of jurisdiction
unless any party files a response on or before July 22, 2022 showing meritorious
grounds for continuing the appeal.



                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Spain.